Order entered March 24, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00060-CV

                             SULMA GONZALES, Appellant

                                             V.

                            LYONS EQUITIES, INC., Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-09665

                                         ORDER
       We GRANT the March 19, 2014 motion of the Dallas County District Clerk for an

extension of time to file the clerk’s record. The clerk’s record shall be filed within THIRTY

DAYS of the date of this order.


                                                    /s/   ADA BROWN
                                                          JUSTICE